In a proceeding to validate petitions designating petitioner as a candidate in the Democratic Party Primary Election to be held on June 20, 1972 for public office of State Senator for the 23rd Senatorial District, the appeal is from a judgment of the Supreme Court, Kings County, entered June 13, 1972, which, inter alia, granted the application. Judgment affirmed, without costs. In view of counsel’s participation in the litigation on the merits, despite his professed special appearance to contest the jurisdiction of the court, it is our opinion that he waived any alleged defect in the service by registered mail upon appellant. Munder, Acting, P. J., Latham, Gulotta and Benjamin, JJ., concur.